Citation Nr: 1040980	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-42 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1975 and from September 1977 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the St. 
Petersburg RO.  During the course of the appeal, jurisdiction of 
this case was transferred to the RO in Winston-Salem, North 
Carolina.

In December 2008, the case was remanded for additional notice and 
development.

The  issues of whether new and material evidence has been 
received to reopen the claim of service connection for 
bilateral hand disorders and an increased rating for 
bilateral hearing loss being referred have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Private treatment records pertaining to the Veteran's knees were 
submitted after the most recent supplemental statement of the 
case (SSOC) was issued in March 2010 and they were not reviewed 
by the RO.  As neither the Veteran nor his representative waived 
initial RO consideration of this evidence, the issue of service 
connection for bilateral knee disorders must be remanded.

Pursuant to the Board's December 2008 remand, the Veteran 
underwent a VA examination for the purpose of determining the 
nature and etiology of his claimed disabilities.  It does not 
appear that the examining physician thoroughly reviewed the 
evidence of record.  In particular, the physician indicated that 
the service treatment records showed only one episode of back 
pain, one episode of knee pain, and no mention of a left shoulder 
problem.  However, there were several instances of back, knee, 
and shoulder complaints noted in service and on several occasions 
the Veteran reported that his symptoms had been ongoing for weeks 
or months.  The Board concludes that the omission of several 
pertinent service treatment records in the examiner's report 
suggests that he apparently overlooked them in his review of the 
record.  

The Board also notes that the examiner essentially opined that he 
was unable to link the current claimed disabilities to service 
without resorting to speculation; however, his reasoning that he 
needed "better documentation" is too general and not an 
adequate explanation as to why he was unable to provide an 
opinoin.  

A sufficient rationale and supporting explanation needs to be 
provided that addresses such matters as whether there is 
inadequate factual information, whether the question falls within 
the limits of current medical knowledge or scientific 
development, whether the cause of the condition in question is 
truly unknowable, and whether the question is so outside the norm 
of practice that it is really impossible for the examiner to use 
his or her medical expertise and training to render an opinion.  
See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (The Court 
held that in order to rely on a statement that an opinion cannot 
be provided without resort to mere speculation, it must be clear 
that the procurable and assembled data was fully considered and 
the basis for the opinion must be provided by the examiner or be 
apparent upon a review of the record.).  

In the present case, the examiner did not address the Veteran's 
assertions regarding the impact his many years in service had on 
his joints.  In particular, he engaged in a significant amount of 
scuba diving and parachute jumps during that time.  These 
activities were indicated in both his service personnel and 
treatment records and the examiner was instructed to discuss this 
in light of the Veteran's assertions pursuant to the Board's 
remand.  

Furthermore, the VA examiner did not have access to a private 
medical opinion that favors the Veteran's claim or treatment 
records relataed to the Veteran's knees.  Thus, the examiner did 
not consider all procurable and assembled data that might 
reasonably aid in the medical analysis.  

Although favorable to the claim, the private medical opinion does 
not provide an insufficient basis to grant the claim since the 
physician did not identify specific disorders of the shoulders, 
knee, and neck that he associated with the Veteran's military 
activities.

Thus, for the reasons stated above, the Board concludes that the 
VA examination is inadequate and not in compliance with the prior 
remand.  Consequently, another examination of the Veteran is 
necessary to determine the etiology of his claimed disorders of 
his shoulders, knees, and low back.  A remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board sought clarification regarding the Veteran's 
request for a Travel Board hearing.  A March 2009 report of 
contact indicates that a voicemail message was left for the 
Veteran informing him to call a phone number to indicate his 
preference for a Travel Board hearing.  Although the record does 
not indicate the Veteran responded, he should be contacted again.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, in writing, to 
clarify whether his is still requesting a 
Travel Board hearing on the matters on 
appeal.  If the Veteran responds that he 
does want the hearing, then it should be 
scheduled.

2.  The Veteran must be scheduled for a VA 
orthopedic examination, preferably by an 
orthopedist, to determine the etiology of 
his low back, bilateral knee, and bilateral 
shoulder disorders.  All tests deemed 
necessary should be accomplished.  The 
examiner should elicit from the Veteran and 
record the complete clinical history 
referable to the claimed conditions.  The 
claims folder, including all medical 
records obtained and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.  

In light of the evidence and findings, the 
examiner should provide a clinical 
diagnosis as to all current disabilities 
involving the knees, shoulders, and low 
back.  The examiner must opine with regard 
to each diagnosed disorder referable to the 
Veteran's shoulders, knees, and low back, 
whether it is at least as likely as not (a 
50 percent or greater probability) related 
to the Veteran's military service to 
include the complaints noted therein and 
his military duties as a scuba diver, 
parachutist for 13 years, and Navy Seal.  
The examiner should also comment on the 
opinion provided by D. C., M.D.  A complete 
rationale for the opinion must be included.

If an opinion cannot be provided without 
resorting to speculation, the examiner must 
discuss whether there is additional factual 
information that would enable an examiner 
to provide a definitive opinion, whether 
the question falls within the limits of 
current medical knowledge or scientific 
development, whether the cause of the 
condition in question is truly unknowable, 
and whether the question is so outside the 
norm of practice that it is really 
impossible for the examiner to use his or 
her medical expertise and training to 
render an opinion.

3.  After the above has been completed, the 
AMC/RO will review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

3.  Thereafter, the AMC/RO will consider 
all of the evidence of record and 
readjudicate the Veteran's claims for 
service connection.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



